Case 2:20-cv-06970-FLA-PLA Document 23-3 Filed 12/28/20 Page 1 of 1 Page ID #:97




   1
   2
   3
   4
   5
   6
   7
                                    UNITED STATES DISTRICT COURT
   8
                                   CENTRAL DISTRICT OF CALIFORNIA
   9
  10      Chris Langer,                                 Case No: 2:20-cv-06970-VAP-PLA
  11                 Plaintiff,                         [Proposed] Order Granting Plaintiff’s
  12         v.                                         Motion for Leave to File First Amended
                                                        Complaint
  13      786 Samantha Inc., a California
          Corporation;
  14      Glencrest, LLC, a California Limited
          Liability Company; and Does 1-10,
  15
                     Defendants.
  16
  17
  18
               The Court having read and considered the papers submitted by the parties hereby
  19
       GRANTS Plaintiff’s Motion for Leave to Amend his Complaint. Plaintiff is to file his first
  20
  21   amended complaint within seven days of the issuance of this Order.

  22
       DATED: _____________
  23
  24                                                ____________________________
                                                    Hon. Virginia A. Phillips
  25                                                United States District Judge
  26
  27
  28




       [Proposed] Order                                            Case No. 2:20-cv-06970-VAP-PLA
